PHELPS, J.
This cause standing ready for hearing, and having been argued by the solicitors for the respective parties, the proceedings were read and considered.
*185It is thereupon adjudged, ordered and decreed by the Circuit Court No. 2 of Baltimore City, this 11th day of June, 1891, that Herman S. Platt and Emily L. Platt, his wife, defendants in the above entitled cause, pay to Walter B. Brooks, John C. Brooks and Derick Fahnestock, (rústeos, plaintiffs 1 herein, the suni of three thousand nine hundred and sixteen dollars and forty-one cents ($3,916.41), the deficiency from the sale of the mortgaged premises in said cause mentioned, as showed by the auditor’s account thereon ratified on the 15th day of April, 1891, with interest from said date, and that said defendants pay the additional costs of this suit.
CHAS. E. PHELPS.
Tlie mortgage in question was made in March, 1871, by D. W. Coakley to the late Cliauncy Brooks; the property was purchased in January, 1873, by Emily L. McComas (now Platt), subject to the mortgage of $5,000, which she assumed to pay as part of the purchase money. On September 18, 1873, she married her co-defendant, Thomas S. Platt, who entered into possession of the house and paid the interest on the mortgage and other expenses on the property down to July 1st, 1890. 1-Ie refused to pay the principal on request ; the house was sold under decree of Court in the above cause, and there was a deficiency of $3,916.41, for which he and his wife, Emily L. Platt, were held bound by the decision to pay. The Court held that the Act of 1880, if retroactive (on which point no opinion was expressed), was void to that extent as an unconstitutional interference with vested rights.